Citation Nr: 0823732	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
inter alia granted service connection for PTSD and assigned 
an evaluation of 50 percent effective beginning on January 
27, 2005.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in June 2008.  
During that hearing, he submitted VA medical records with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

During the June 2008 videoconference hearing, the veteran 
withdrew his appeal on the issues of increased ratings for 
bilateral hearing loss and tinnitus.  The sole issue 
remaining on appeal before the Board is characterized on the 
title page.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  From January 27, 2005, the service-connected PTSD is not 
shown to have been productive of a disability picture 
manifested by more than occupational and social impairment 
with reduced reliability and productivity, although not in 
most areas; an inability to establish and maintain effective 
relationships is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected PTSD from January 27, 
2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9411 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue of evaluation of the service-connected PTSD is a 
"downstream" issue in that pre-rating development was 
related to establishing entitlement to service connection, 
not evaluation of the disability.  However, in May 2008 the 
RO sent the veteran a letter informing him of how VA 
determines disability ratings.  The Board accordingly finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim for 
increased rating and has been afforded ample opportunity to 
submit such information and evidence before the Board 
conducts its appellate review.  

The Board also finds that a February 2005 RO letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2005 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The letter specifically asked the veteran, "If there [was] 
any other evidence or information that you think [would] 
support your claim, please let us know.  If the evidence is 
in your possession, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since this is a "downstream" issue.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the March 2006 Statement of the Case (SOC), which suffices 
for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the May 2008 letter cited above.  There is 
accordingly no chance of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the rating criteria for PTSD are based upon 
overall impairment to employability and quality of life.  The 
veteran was provided copies of those rating criteria in the 
SOC, and he demonstrated his knowledge of those criteria in 
response to the various medical examiners as noted 
hereinbelow.  

The Board accordingly finds that the veteran has demonstrated 
actual knowledge of the requirements for higher rating as 
articulated in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA psychiatric examination in March 
2005, and his VA mental health treatment records dating from 
September 2000 through April 2008 are of record.  The veteran 
has not asserted that the March 2005 examination was 
inadequate in any way, and has not asserted that his symptoms 
have become worse since that examination.  The Board 
accordingly finds that remand for new examination is not 
required at this point.  

The veteran has been afforded a hearing before the Board at 
which he presented oral testimony in regard to his symptoms; 
he also presented additional documents to be incorporated 
into the record on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review (beginning with the effective date of 
service connection, January 27, 2005).  See also Fenderson, 
12 Vet. App. 119, 126  

The file contains VA mental hygiene clinic (MHC) notes 
beginning in September 2000.  In December 2004 the veteran 
reported improvement of his symptoms with medication (better 
rested and not as irritable).  The veteran's mood was 
euthymic and he denied active homicidal or suicidal ideation.  
The clinical diagnosis was that of anxiety disorder not 
otherwise specified (NOS); the current Global Assessment of 
Functioning (GAF) was 60.  

A February 2005 MHC note states that the veteran's symptoms 
had worsened because he was not compliant with his 
medication, currently prescribed as one medication for 
depression, another for anxiety and a third for sleep pattern 
disturbances.  The veteran reported currently sleeping six or 
more hours per night, but fragmented, and he reported 
nightmares three nights out of seven.  He described his 
energy level as low and his appetite as fair.  He denied 
visual or auditory hallucinations and denied homicidal or 
suicidal ideation.  The veteran's mood was quiet and somewhat 
depressed, and his affect was guarded.  His speech was clear, 
concise, logical, linear and goal-oriented, and his fund of 
information was good.  Thought content did not appear to be 
psychotic or dangerous.  Sensorium appeared clear, but 
insight and judgment into his illness were fair-to-poor.  The 
veteran's immediate, recent and remote memory appeared to be 
intact.  The veteran's score on the Beck II Depression Scale 
indicated "severe depression."  Current assessment was that 
of anxiety disorder NOS and depression; current GAF was 53.  

The veteran had a VA psychiatric examination in March 2005 in 
which he reported receiving outpatient treatment at the VA 
MHC for the past two years, although he denied inpatient 
psychiatric treatment.  He currently took two different 
medications for control of psychiatric symptoms.  He reported 
current symptoms of nightmares, social isolation, depression 
and anxiety.  He denied suicidal ideation or intent.  

On examination, the veteran appeared to be depressed, anxious 
and agitated.  He cried during the examination and his mood 
demonstrated lability, anger and dysphoria.  Concentration 
appeared to be impaired to some degree.  The veteran appeared 
to be guarded and suspicious.  There was no evidence of 
psychosis or thought disorder.  There was no bizarre thought 
process, tangential or circumstantial thinking, or active 
homicidal or suicidal ideation or intent.  Abstract thinking 
showed some concretization.  The veteran appeared to be of 
limited intelligence due to sociocultural deprivation.  
Insight, judgment and problem solving appeared to be fair.  

The veteran's daily functioning included staying with his 
wife, going to church twice weekly, occasionally fishing with 
his nephew and feeding his animals at home.  The veteran had 
no particular hobbies and did not belong to any club or 
institution.  The examiner diagnosed "mild PTSD" and 
assigned a GAF of 50.  

VA MHC notes dated in April 2005 show complaint of nightmares 
once or twice per week and low energy; however, the veteran's 
sleep had improved to eight uninterrupted hours per night and 
he described his appetite as "great."  

The veteran currently took three medications: one for 
depression, one for anxiety, and one for sleep pattern 
disturbances.  The veteran's mood was friendly, upbeat and 
positive. His speech was clear, concise, linear and goal-
oriented, and his fund of information was good.  Thought 
content was not psychotic or dangerous.  

The veteran denied having auditory of visual hallucinations 
and homicidal or suicidal ideation or intent.  Sensorium and 
perceptions appeared clear, insight and judgment into his 
illness were good and his immediate, recent and remote memory 
appeared intact.  The clinician assigned a current GAF of 58.  

VA MHC notes dated in November 2005, March 2006 and July 2006 
show continued good sleep and good appetite, but continued 
occasional nightmares.  The veteran's medications were 
unchanged.  The veteran was alert, cooperative, and oriented 
to all parameters.  His mood and affect were euthymic.  

The veteran's speech continued to be clear, concise, linear 
and goal-oriented, and his fund of information continued to 
be good. The veteran's thought content was not psychotic or 
dangerous, and he denied auditory of visual hallucinations 
and also denied homicidal or suicidal ideation or intent.  
Sensorium and perceptions appeared clear, insight and 
judgment into his illness were good and his immediate, recent 
and remote memory appeared intact.  The clinician assigned 
GAF of 63 (March 2006) and 65 (November 2005 and July 2006).  

VA MHC notes dated in January 2007 and June 2007 show 
increased severity of symptoms, manifested by decreased sleep 
and increased nightmares.  The veteran reported worries about 
his finances and his wife's health.  His mood was euthymic 
and friendly but quieter and more depressed than previously.  
There was no change in speech, fund of information, thought 
content, sensorium/perception, homicidal/suicidal ideation, 
memory, or insight/judgment.  The clinician assigned a 
current GAF of 55 (January 2007) and 52 (June 2007).  

A physician's VA MHC note dated in November 2007 shows 
complaint of increased nightmares and flashbacks as well as 
worries about his wife's health.  The veteran was calm and 
cooperative; his mood was mildly anxious with appropriate 
affect.  There was no evidence of overt delusions or 
hallucinations, and cognition and judgment were intact.  

The veteran denied having any active homicidal or suicidal 
ideation.  The physician's impression was that of PTSD, 
depression and anxiety.  His current GAF was 50.  The 
physician indicated that the veteran's medication regimen was 
to remain unchanged.  

A VA MHC note in January 2008 describes good and bad days, 
but mostly bad.  The veteran reported nightmares nearly every 
night and sleep of only three to four hours total.  He 
reported low energy and motivation.  He reported dislike of 
crowds, hypervigilance and exaggerated startle response.  He 
also reported intrusive thoughts several times per day and 
avoidance of stimuli reminiscent of Vietnam.  

The veteran reported preference for solitude but also 
reported that he was an officer in his veterans' organization 
and attended meetings; he also reported going to football 
games with his niece and her husband.  The veteran reported 
fleeting suicide ideation but no intent.  His judgment and 
insight were fair; his mood was depressed with congruent 
affect.  Speech, cognition and memory were unchanged.  
Current GAF was 50.  

The veteran presented to VA MHC in February 2008 reporting 
that every little thing goes wrong and upsets him.  He 
reported irritability, nightmares, flashbacks, and low energy 
level. He complained of poor sleep (five to seven hours per 
night at best).  

The veteran's mood was depressed and his affect was flat.  
The veteran reported passive suicidal ideation but no plan.  
Insight and judgment were good, though process and 
association were good, and thought content was unremarkable.  
There is notation of impaired recent and remote memory.  
Current GAF was 55.  

In an April 2008 VA MHC the veteran complained of continued 
vivid nightmares nearly every night. He reported sleeping 
five hours per night and complained of low energy.  He 
described his appetite as "okay."  

The veteran's mood was quiet and depressed.  His speech, 
thought content, and fund of information were all normal.  
Immediate, recent and remote memory appeared to be intact.  
The veteran denied suicidal or homicidal ideation and denied 
auditory or visual hallucinations.  Current GAF was 48.  

The veteran testified before the Board in June 2008 that one 
of his medications had been increased during the past year 
while another had been decreased.  He testified that he 
formerly enjoyed fishing but currently preferred to remain by 
himself.  He stated that he had entertained thoughts of 
suicide and that he was prone to mood swings; he also stated 
that he sometimes tended to start projects and leave them 
unfinished.  

Based on the evidence, the Board finds that the service-
connected disability picture during the period under review 
was not productive of a level of impairment greater than 
occupational and social impairment with reduced reliability 
and productivity, reflective of the current 50 percent rating 
but not more.  

The veteran presented some of the characteristic symptoms 
associated with the currently assigned 50 percent rating 
(disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships) but not others (circumstantial, circumlocutory 
or stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, or panic attacks more than 
once per week).  

The veteran specifically did not demonstrate a disability 
picture of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood as required for a 70 
percent rating.  The veteran exhibited impairment in "work" 
and "mood" but no impairment in "family relations," 
"judgment," or "thinking."  Further, he exhibited none of 
the characteristic symptoms associated with the 70 percent 
rating as detailed hereinabove.  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  

The veteran's GAF scores during the period in question ranged 
from a high of 65 (November 2005 and July 2006) to a low of 
48 (April 2008) but were generally in the range between 50 
and 60.  

Accordingly his GAF scores reflect a serious degree of 
difficulty functioning, which is consistent with the symptoms 
noted by the various examiners and consistent with the 50 
percent rating currently assigned.  

In addition to the medical evidence cited above the Board has 
considered the lay evidence of record, including the 
veteran's correspondence to VA and his testimony before the 
Board in which he described manifestations of PTSD such as 
social isolation, mood swings and loss of interest in 
activities in which he was formerly engaged.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, even affording the veteran full competence and 
credibility in reporting his symptoms, there is nothing in 
his testimony or his correspondence showing the symptoms or 
the overall disability picture approximating the schedular 
criteria for a higher rating.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter the veteran's disability 
picture more closely approximates the criteria for the 
currently assigned rating, and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 55; Ortiz v. 
Principi, 274 F.3d 1360 (Fed. Cir. 2001).  

The Board accordingly finds that an initial rating higher 
than 50 percent for the service-connected PTSD must be 
denied.  



ORDER

An evaluation in excess of 50 percent for the service-
connected PTSD from January 27, 2005 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


